United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gregory A. Hall, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1263
Issued: May 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 20, 2006 merit decision concerning the rescission of the
Office’s acceptance of her emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly rescinded its acceptance of appellant’s emotional
condition claim.

FACTUAL HISTORY
On November 17, 2003 appellant, then 44-year-old postal worker, filed an occupational
disease claim alleging that she sustained an emotional condition due to various incidents and
conditions at work. She stopped work on November 17, 2003.1
In a January 14, 2004 statement, appellant alleged that after Lloyd Wilkinson, the Denver
postmaster, arrived in 2002 she was improperly stripped of all her work duties, transferred to a
different work location and placed on a schedule that caused her “great personal hardship.” She
claimed that she was placed in a “do-nothing job” and that she spent her shift “on display” as an
example to her coworkers to not become disabled. Appellant asserted that management openly
discussed her private medical information regarding her foot injury and work restrictions and
that several managers, including Mr. Wilkinson, Elaine Bullock and Julie Joy Rodriguez, used
“derogatory language” to refer to her disabling condition, including referring to her as “flat on
my back on a stretcher.”2 She alleged that on several occasions management wrongly accused
her of refusing to provide updated medical evidence and asked her to go to her physicians to
change her work restrictions in order to accommodate the employing establishment’s needs.
Appellant claimed that on March 6, 2003 she received an involuntary reassignment to the
Capitol Hill Annex. When she complained to management that the reassignment was
discriminatory and in violation of union rules, she was told that she could quit if she did not like
the position. Appellant asserted that she was the only employee at the Capitol Hill Annex who
worked a 10:00 a.m. to 7:00 p.m. shift with a rotating day off and that no other employee was
required to take a one-hour lunch. She claimed that Pat Mitchell, a supervisor, refused to change
her work schedule and that Mr. Wilkinson refused to authorize her request for a transfer to
another position despite the fact that she was qualified for the position. Appellant alleged that
her new job at the Capitol Hill Annex had “absolutely no responsibilities” and that Mr. Mitchell
intimidated her by ignoring her, “talking down” to her, looking away whenever she saw him and
“blowing” her off when she wished to discuss work matters.
At some point after October 13, 2003, Mr. Mitchell told her that he did not care that she
was doing nothing and that other managers failed to respond to her concerns that she had nothing
to do. Appellant alleged that her work schedule was intended to disrupt her home life in an
attempt to get her to quit. She asserted that, in late October 2003, Mr. Mitchell allowed her to
work a better schedule while another employee was away, but that on November 5, 2003
Joelle Roybal, management’s step two grievance designee, contacted Mr. Mitchell and told him
to stop her from performing the job. Appellant claimed that she was instructed to sit down and
“not do anything” except answer the telephone, but that the telephone seldom rang. She asserted
that “within five minutes” Mr. Mitchell called her into his office and told her to not even answer
the telephone.

1

The Office had previously accepted that appellant sustained employment-related bilateral plantar fascial
fibromatosis in 1995.
2

Appellant alleged that Ms. Rodriguez used derogatory language when discussing her condition with her union
representative.

2

Appellant alleged that on November 5, 2003 she asked Mr. Mitchell for written
verification that he had instructed her to not do anything. She claimed that Mr. Mitchell became
very angry and asked in an intimidating manner, “Do you think that I would deny that I
instructed you to do nothing?” and that on a later date he asked, “Should I even allow this
woman in the building with restrictions like that?” when he was talking to someone else about
her work restrictions. Appellant asserted that on November 6, 2003 Danny Savantes, a manager,
told her that his request to have her fill a position in his office was denied by Mr. Wilkinson.
She claimed that Mr. Mitchell directed one of his supervisors, Jim Davey, to tell her to leave the
workroom floor and that Mr. Davey stated: “I have been instructed to tell you that you are not to
be on the workroom floor, you are to stay in that office.” Appellant stated: “Clearly
management was torturing me by forcing me [to] stay in a small room doing nothing all day.
Now I was not to speak to anyone and no one was to speak to me.”
Appellant submitted numerous reports from attending physicians who indicated that she
suffered from depression and anxiety. Several physicians indicated that appellant reported that
she was humiliated by the fact that she was not given anything to do at work.
In May 2004, the Office accepted that appellant sustained employment-related
depression, anxiety and stress disorder. Regarding the accepted employment factors, “The work
area provided by the employer was a small room with a [tele]phone. You were instructed to stay
in the room and answer the [tele]phone, which seldom rang. Later, [Mr.] Mitchell called you
into his office and told you not to answer the [tele]phone.” A statement of accepted facts dated
May 17, 2004 indicated that the following work factors were accepted: “Management forced the
claimant to stay in a small room doing nothing all day,” “[o]n March 22, 2003 the claimant was
assigned to Capitol Hill Annex where she had no responsibilities,” “[t]he claimant was instructed
to not do anything except answer the telephone, which seldom rang” and “[Mr.] Mitchell called
the claimant into his office and told her to not even answer the [tele]phone.”
On June 14, 2004 the Office noted that the employing establishment had not been given
an opportunity to respond to the allegations appellant made in connection with her emotional
condition claim and that it would be given an opportunity to do so. In a June 24, 2004 letter, an
employing establishment official relayed comments that were made by various managers in
response to appellant’s allegations. Mr. Wilkinson denied that there was anything improper
about appellant’s transfer to the Capitol Hill Annex or her work schedule there. Appellant was
given administrative duties to perform at the Capitol Hill Annex and that she was never told to
do nothing or placed on display. Mr. Wilkinson indicated that, for a brief period of one day, the
station master asked appellant to wait in her supervisor’s office until telephone calls could be
made to clarify whether she could perform her administrative duties.3
Mr. Wilkinson, Ms. Bullock and Ms. Rodriguez denied that they openly discussed
appellant’s private medical information. Ms. Bullock acknowledged that she referred to
appellant being flat on her back on a stretcher but indicated that she meant nothing derogatory by
the statement; only that she had never seen an employee with such severe work restrictions.
Ms. Rodriguez denied that she used derogatory language when discussing appellant’s condition
3

This was done after appellant submitted a medical restriction form that indicated that she could not lift, stand,
walk, climb, kneel, bend, stoop, twist, push or pull.

3

with her union representative. Mr. Mitchell indicated that he placed appellant on the 10:00 a.m.
to 7:00 p.m. schedule because he needed someone to support the evening supervisor and that
working this shift did not violate management’s contract with the union. He denied that he
ignored appellant, talked down to her or told her to do nothing.
Mr. Mitchell indicated that when he allowed appellant to take over the work schedule of a
coworker who was away, she told him that she could perform the work duties. He indicated that
after Ms. Roybal apprised him that appellant had very stringent work restrictions he asked
appellant, for her own safety, to wait in an office for part of one day while he obtained
clarification regarding her work restrictions. Mr. Mitchell indicated that her office measured
10 feet by 20 feet. Appellant’s duties at the Capitol Hill Annex included making address
changes, checking forwarded mail, answering telephones, preparing registrars and express mail
and checking improperly sorted and sent mail.
In a June 28, 2004 statement, Mr. Mitchell stated that he removed appellant from the
position that she took over from a coworker after he learned that appellant’s work restrictions
prevented her from performing the position. He noted that two other employees also worked the
10:00 a.m. to 7:00 p.m. shift. Mr. Mitchell asserted that after he was apprised of appellant’s
work restrictions, he asked her to not perform her assigned duties for a brief period while he
sought clarification regarding her ability to work. He indicated that appellant spent an hour or so
in his office while he sought clarification and that she spent the rest of the day and the next day
in another office as he had not yet received clarification. Mr. Mitchell indicated that appellant
was not placed “on display” in this office as it was away from the workroom floor.
In a September 29, 2004 letter, the Office advised appellant of its proposal to rescind its
prior acceptance of her emotional condition claim. The Office described each of appellant’s
claimed employment factors and made reference to Board precedent to explain why none of
them had been established as actual employment factors. The Office made reference to the
employing establishment’s comments in connection with this discussion. It noted that these
comments showed that management had not subjected appellant to harassment or discrimination
or committed error or abuse with respect to such administrative matters as transfers or work
schedules or assignments. The Office stated that it was not unreasonable to have appellant wait
briefly in an office while clarification was obtained regarding her ability to work and, therefore,
the employing establishment did not commit error or abuse with respect to this administrative
matter.
In an October 27, 2004 letter, appellant alleged that between March and November 2003
she was forced “to sit and do nothing” and was “mocked and ostracized” by coworkers. In an
October 25, 2004 statement, Brenda Montoya, a coworker, indicated that she felt it was improper
for appellant to be transferred to the Capitol Hill Annex. She asserted that a manager took away
appellant’s duties and forced her to sit in a room and do nothing unless her physician changed
her work restrictions. Ms. Montoya indicated that appellant pleaded with managers to give her
work duties but they ignored her. In an October 25, 2004 statement, Linda Temple, a coworker
and union official, indicated that Mr. Mitchell stated to her that he was not happy about appellant
coming to the Capitol Hill Annex due to her work restrictions. She asserted that appellant’s
reassignment was improper and that appellant complained that her duties were taken away from
her and she was told to sit in an office and do nothing for several weeks.

4

In a February 22, 2005 decision, the Office rescinded its acceptance of appellant’s
emotional condition claim. The Office described each of appellant’s claimed employment
factors, as well as the employing establishment’s responses to these allegations and made
reference to Board precedent to explain why none of them had been established as actual
employment factors. The Office indicated that the statements of Ms. Montoya and Ms. Temple
did not serve to establish appellant’s claims. It determined that the evidence of record did not
show that management had subjected appellant to harassment or discrimination or committed
error or abuse with respect to such administrative matters as transfers or work schedules or
assignments. The Office found that because this analysis had shown that appellant had not
established any compensable employment factors it was appropriate to rescind its prior
acceptance of appellant’s emotional condition claim.
In its February 22, 2005 decision, the Office indicated that appellant’s claims that she
was improperly transferred to the Capitol Hill Annex, that she was given an improper work
schedule and that she was not given any work duties to perform all related to administrative
functions of management and would not be considered employment factors in the absence of
error or abuse by the employing establishment. The Office determined that appellant did not
submit sufficient evidence to show that errors occurred with respect to her transfer or work
schedules or assignments. It indicated that several supervisors, including Mr. Wilkinson and
Mr. Mitchell, denied that any error or abuse occurred with respect to these matters. The Office
stated that management countered appellant’s claims of being placed in a “do-nothing job” by
describing various administrative duties that she performed.
The Office indicated in its February 22, 2005 decision that Mr. Wilkinson and other
supervisors, including Mr. Mitchell, Ms. Bullock and Ms. Rodriguez, denied that they openly
discussed appellant’s private medical information, subjected her to derogatory language, ignored
her or talked down to her. It noted that Ms. Bullock acknowledge that she referred to appellant
being flat on her back on a stretcher but the statement only meant to indicate that she had never
seen an employee with such severe work restrictions. The Office noted that harassment and
discrimination had to be established by substantive evidence, but that appellant did not submit
such evidence and the statements of management officials tended to show that the claimed
harassment and discrimination did not occur.
The Office further indicated in its February 22, 2005 decision that Mr. Wilkinson did not
commit error or abuse when he failed to chose appellant for a particular position and that
Mr. Mitchell also did not commit error or abuse when he removed her from a position which she
took over from another employee. Mr. Mitchell stated that he took such action after being
advised by another employing establishment official of appellant’s stringent work restrictions.
He asked appellant not to perform her assigned duties for a brief period while he sought
clarification regarding her ability to work and that she spent a brief period in an office while he
sought such clarification. The Office determined that Mr. Mitchell acted reasonably in carrying
out this administrative function which related to the management of work assignments.
Appellant requested an oral hearing before an Office hearing representative. At the
November 15, 2005 hearing, she provided additional details regarding her allegations that
managers and coworkers committed harassment and discrimination and that management
committed error and abuse with respect to various administrative matters, including work

5

assignments and transfer and leave requests. She claimed that the Office did not adequately
consider the statements of her coworkers.
Appellant submitted documents pertaining to a grievance she filed in connection with her
allegation that she was given no work to do as a form of harassment. In a January 10, 2006
letter, appellant’s attorney provided additional argument in support of her claim. The employing
establishment submitted a December 21, 2005 letter, which again challenged her allegations. It
noted that the work restrictions of Ms. Montoya were much less restrictive than those of
appellant and indicated that each employee’s ability to work should be judged on its own merits.
In a decision dated and finalized January 20, 2006, the Office hearing representative
affirmed the February 22, 2005 decision. She indicated that the Office had provided sufficient
rationale for its determination that appellant had not established any compensable employment
factors and, therefore, properly supported the rescission of its prior acceptance of her emotional
condition claim.
LEGAL PRECEDENT
Section 8128 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor may review an award for or against payment of compensation at any time on his own
motion or on application.4 The Board has upheld the Office’s authority to reopen a claim at any
time on its own motion under section 8128 of the Act and, where supported by the evidence, set
aside or modify a prior decision and issue a new decision.5 The Board has noted, however, that
the power to annul an award is not an arbitrary one and that an award for compensation can only
be set aside in the manner provided by the compensation statute.6
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, the Office later decides
that it erroneously accepted a claim. In establishing that, its prior acceptance was erroneous, the
Office is required to provide a clear explanation of the rationale for rescission.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act. On the other hand, the
4

5 U.S.C. § 8128.

5

John W. Graves, 52 ECAB 160, 161 (2000).

6

See 20 C.F.R. § 10.610.

7

John W. Graves, supra note 5.

6

disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or her frustration from not being permitted to work in a particular environment or to
hold a particular position.8 An employee has the burden of establishing by the weight of the
reliable, probative and substantial evidence that the condition for which she claims compensation
was caused or adversely affected by employment factors.9 If a claimant does implicate a factor
of employment, the Office should then determine whether the evidence of record substantiates
that factor. When the matter asserted is a compensable factor of employment and the evidence
of record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.10 When an employee does not establish any compensable
employment factors, the Office need not consider the medical evidence of record.11
Although the handling of job transfers, the management of work assignments and
schedules and the monitoring of activities at work are generally related to the employment, they
are administrative functions of the employer and not duties of the employee.12 However, the
Board has also found that an administrative or personnel matter will be considered to be an
employment factor where the evidence discloses error or abuse on the part of the employing
establishment. In determining whether the employing establishment erred or acted abusively, the
Board has examined whether the employing establishment acted reasonably.13
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.14
However, for harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under the Act.15
ANALYSIS
The Office accepted in May 2004 that appellant sustained employment-related
depression, anxiety and stress disorder. In connection with this acceptance, the Office
determined that appellant established several employment factors, including the following:
“Management forced the claimant to stay in a small room doing nothing all day,” “[o]n
March 22, 2003 the claimant was assigned to Capitol Hill Annex where she had no
8

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
9

Pamela R. Rice, 38 ECAB 838, 841 (1987).

10

Id.

11

See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

12

Id.

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

14

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

15

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

7

responsibilities,” “[t]he claimant was instructed to not do anything except answer the
[tele]phone, which seldom rang,” and “[Mr.] Mitchell called the claimant into his office and told
her to not even answer the [tele]phone.” The Office reopened the case, noting that it accepted
the claim based on appellant’s allegations only without providing an opportunity for the
employing establishment to comment on her assertions.
The Board finds that the Office provided an extensive discussion of why it determined
that appellant had not established any compensable employment factors and provided sufficient
support for its finding that there was an adequate basis to rescind its prior acceptance of
appellant’s emotional condition claim. The Board has carefully reviewed the Office’s analysis of
appellant’s allegations regarding employment factors and finds that the Office properly described
the relevant Board precedent and properly interpreted and applied the evidence of record to that
precedent.16
In its February 22, 2005 decision to rescind its prior acceptance of appellant’s emotional
condition claim, the Office described each of appellant’s claimed employment factors, as well as
the employing establishment’s responses to these allegations and made reference to Board
precedent to explain why none of them had been established as actual employment factors. It
determined that the evidence of record did not show that management had subjected appellant to
harassment or discrimination or committed error or abuse with respect to such administrative
matters as transfers or work schedules or assignments. The Office indicated that the evidence
and argument submitted by appellant, including the statements of Ms. Montoya and Ms. Temple
did not serve to establish appellant’s claims.
The Office discussed appellant’s claims that she was improperly transferred to the
Capitol Hill Annex, that she was given an improper work schedule, that she was wrongly denied
a transfer to another job and that she was not given any work duties to perform. It correctly
discussed Board precedent which showed that such administrative duties would not be
considered employment factors in the absence of error or abuse by the employing
establishment.17 The Office properly determined that appellant did not submit sufficient
evidence to show that wrongdoing occurred with respect to these matters, particularly since
management statements countered a number of her claims.18 The Office also properly found that
Mr. Mitchell, a supervisor, did not commit error or abuse when he removed appellant from a
position which she took over from another employee, asked her not to perform her assigned
duties for a brief period while he sought clarification regarding her ability to work and had her
16

As noted above, to establish an emotional condition claim, a claimant must establish compensable employment
factors and present medical evidence showing that one or more of those factors contributed to the claimed condition.
When an employee does not establish any compensable employment factors, the Office need not consider the
medical evidence of record. See supra notes 8 through 11 and accompanying text.
17

See supra notes 12 and 13 and accompanying text regarding the evaluation of administrative matters as
employment factors.
18

For example, management countered appellant’s claims of being placed in a “do-nothing job” by describing
various administrative duties that she performed. Ms. Montoya and Ms. Temple indicated in their statements that
appellant was not given any job duties. However, these statements are of limited probative value in that they appear
to be based on appellant’s complaints rather than any direct observance of her work situation over time.

8

spend a brief period in an office while he sought such clarification.19 The Office noted that
Mr. Mitchell had testified that he only took such action after being advised by another employing
establishment official of appellant’s stringent work restrictions and that he acted out of concern
for appellant’s safety.20 Therefore, the Office properly determined that Mr. Mitchell acted
reasonably in handling this administrative matter.
The Office indicated that harassment and discrimination had to be established by
substantive evidence, but that appellant did not submit such evidence and the statements of
management officials tended to show that the claimed harassment and discrimination did not
occur.21 These supervisors testified that they did not openly discuss appellant’s private medical
information, subject her to derogatory language, ignore her or talk down to her. The Office
noted that Ms. Bullock admitted that she referred to appellant being flat on her back on a
stretcher but indicated that she meant nothing derogatory by the statement and only meant to
indicate that she had never seen an employee with such severe work restrictions. The Office
properly found that such a comment was not abusive and would not rise to the level of
harassment.22
For these reasons, the Office provided a clear explanation of the rationale for its
rescission of its prior acceptance of appellant’s emotional condition claim.23
CONCLUSION
The Board finds that the Office properly rescinded its prior acceptance of appellant’s
emotional condition claim.

19

The Office noted that the facts it had previously accepted regarding this series of events was not accurate.

20

It appears that appellant spent a day or two in the room and that she was not placed “on display” as alleged as
the room was not near the workroom floor. She described the room as small, but Mr. Mitchell indicated that it was
10 feet by 20 feet.
21

See supra notes 14 and 15 and accompanying text regarding the evaluation of harassment and discrimination as
employment factors.
22

The Board has recognized the compensability of verbal abuse in certain circumstances. This does not imply,
however, that every statement uttered in the workplace will give rise to coverage under the Act. See Mary A.
Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, 42 ECAB 783, 795-96 (1991). The Office properly noted
that because appellant had not established any employment factors it was not necessary to examine the medical
evidence of record.
23

See supra note 7 and accompanying text.

9

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 20, 2006 decision is affirmed.
Issued: May 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

